
	
		I
		111th CONGRESS
		2d Session
		H. R. 6335
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Heinrich
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Mineral Leasing Act to permanently withdraw
		  all Federal lands from location and entry for uranium mining, to provide for
		  leasing of such lands under such Act for uranium mining, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Uranium Mining Modernization
			 Act.
		2.Federal lands uranium
			 leasingThe Mineral Leasing
			 Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section
			 45, and by inserting after section 43 the following new section:
			
				44.Leasing of lands
				for uranium mining
					(a)In
				general
						(1)Withdrawal from
				entry; leasing requirementEffective upon the date of enactment of
				this section, all Federal lands are hereby permanently withdrawn from location
				and entry under section 2319 of the Revised Statutes (30 U.S.C. 22 et seq.) for
				uranium. After the end of the 2-year period beginning on such date of
				enactment, no uranium may be produced from Federal lands except pursuant to a
				lease issued under this Act.
						(2)LeasingThe
				Secretary—
							(A)may divide any
				lands subject to this Act that are not withdrawn from mineral leasing and that
				are otherwise available for uranium leasing under applicable law, including
				lands available under the terms of land use plans prepared by the Federal
				agency managing the land, into leasing tracts of such size as the Secretary
				finds appropriate and in the public interest; and
							(B)thereafter shall,
				in the Secretary’s discretion, upon the request of any qualified applicant or
				on the Secretary’s own motion, from time to time, offer such lands for uranium
				leasing and award uranium leases thereon by competitive bidding.
							(b)Fair market
				value required
						(1)In
				generalNo bid for a uranium lease shall be accepted that is less
				than the fair market value, as determined by the Secretary, of the uranium
				subject to the lease.
						(2)Public
				commentPrior to the Secretary’s determination of the fair market
				value of the uranium subject to the lease, the Secretary shall give opportunity
				for and consideration to public comments on the fair market value.
						(3)Disclosure not
				requiredNothing in this section shall be construed to require
				the Secretary to make public the Secretary’s judgment as to the fair market
				value of the uranium to be leased, or the comments the Secretary receives
				thereon prior to the issuance of the lease.
						(c)Lands under the
				jurisdiction of other agenciesLeases covering lands the surface
				of which is under the jurisdiction of any Federal agency other than the
				Department of the Interior may be issued only—
						(1)upon consent of
				the head of the other Federal agency; and
						(2)upon such
				conditions the head of such other Federal agency may prescribe with respect to
				the use and protection of the nonmineral interests in those lands.
						(d)Consideration of
				effects of miningBefore issuing any uranium lease, the Secretary
				shall consider effects that mining under the proposed lease might have on an
				impacted community or area, including impacts on the environment, on
				agricultural, on cultural resources, and other economic activities, and on
				public services.
					(e)Notice of
				proposed leaseNo lease sale shall be held for lands until after
				a notice of the proposed offering for lease has been given once a week for
				three consecutive weeks in a newspaper of general circulation in the county in
				which the lands are situated, or in electronic format, in accordance with
				regulations prescribed by the Secretary.
					(f)Auction
				requirementsAll lands to be leased under this section shall be
				leased to the highest responsible qualified bidder—
						(1)under general
				regulations;
						(2)in units of not
				more than 2,560 acres that are as nearly compact as possible; and
						(3)by oral
				bidding.
						(g)Required
				payments
						(1)In
				generalA lease under this section shall be conditioned upon the
				payment by the lessee of—
							(A)a royalty at a
				rate of not less than 12.5 percent in amount or value of the production removed
				or sold under the lease; and
							(B)a rental
				of—
								(i)not less than
				$2.50 per acre per year for the first through fifth years of the lease;
				and
								(ii)not less than $3
				per acre per year for each year thereafter.
								(2)Use of
				revenuesAmounts received as revenues under this subsection with
				respect to a lease may be used by the Secretary of the Interior, subject to the
				availability of appropriations, for cleaning up uranium mill tailings and
				reclaiming abandoned uranium mines on Federal lands in accordance with the
				priorities and eligibility restrictions, respectively, under subsections (c)
				and (d) of section 411 of the Surface Mining Control and Reclamation Act of
				1977 (30 U.S.C. 1240a).
						(h)Lease
				termA lease under this section—
						(1)shall be effective
				for a primary term of 10 years; and
						(2)shall continue in
				effect after such primary term for so long is as uranium is produced under the
				lease in paying quantities.
						(i)Exploration
				licenses
						(1)In
				generalThe Secretary may, under such regulations as the
				Secretary may prescribe, issue to any person an exploration license. No person
				may conduct uranium exploration for commercial purposes on lands subject to
				this Act without such an exploration license. Each exploration license shall be
				for a term of not more than two years and shall be subject to a reasonable fee.
				An exploration license shall confer no right to a lease under this Act. The
				issuance of exploration licenses shall not preclude the Secretary from issuing
				uranium leases at such times and locations and to such persons as the Secretary
				deems appropriate. No exploration license may be issued for any land on which a
				uranium lease has been issued. A separate exploration license shall be required
				for exploration in each State. An application for an exploration license shall
				identify general areas and probable methods of exploration. Each exploration
				license shall be limited to specific geographic areas in each State as
				determined by the Secretary, and shall contain such reasonable conditions as
				the Secretary may require, including conditions to ensure the protection of the
				environment, and shall be subject to all applicable Federal, State, and local
				laws and regulations. Upon violation of any such conditions or laws the
				Secretary may revoke the exploration license.
						(2)LimitationsA
				licensee may not cause substantial disturbance to the natural land surface. A
				licensee may not remove any uranium for sale but may remove a reasonable amount
				of uranium from the lands subject to this Act included under the Secretary’s
				license for analysis and study. A licensee must comply with all applicable
				rules and regulations of the Federal agency having jurisdiction over the
				surface of the lands subject to this Act. Exploration licenses covering lands
				the surface of which is under the jurisdiction of any Federal agency other than
				the Department of the Interior may be issued only upon such conditions as it
				may prescribe with respect to the use and protection of the nonmineral
				interests in those lands.
						(3)Sharing of
				dataThe licensee shall furnish to the Secretary copies of all
				data (including geological, geophysical, and core drilling analyses) obtained
				during such exploration. The Secretary shall maintain the confidentiality of
				all data so obtained until after the areas involved have been leased or until
				such time as the Secretary determines that making the data available to the
				public would not damage the competitive position of the licensee, whichever
				comes first.
						(4)Exploration
				without a licenseAny person who willfully conducts uranium
				exploration for commercial purposes on lands subject to this Act without an
				exploration license issued under this subsection shall be subject to a fine of
				not more than $1,000 for each day of violation. All data collected by such
				person on any Federal lands as a result of such violation shall be made
				immediately available to the Secretary, who shall make the data available to
				the public as soon as it is practicable. No penalty under this subsection shall
				be assessed unless such person is given notice and opportunity for a hearing
				with respect to such violation.
						(j)Conversion of
				mining claims to mineral leases
						(1)In
				generalThe owner of any
				mining claim (in this subsection referred to as a claimant)
				located prior to the date of enactment of this section may, within two years
				after such date, apply to the Secretary of the Interior to convert the claim to
				a lease under this section. The Secretary shall issue a uranium lease under
				this section to the claimant upon a demonstration by the claimant, to the
				satisfaction of the Secretary, within one year after the date of the
				application to the Secretary, that the claim was, as of such date of enactment,
				supported by the discovery of a valuable deposit of uranium on the claimed
				land. The holder of a lease issued upon conversion from a mining claim under
				this subsection shall be subject to all the requirements of this section
				governing uranium leases, except that the holder shall pay a royalty of 6.25
				percent on the value of the uranium produced under the lease, until beginning
				ten years after the date the claim is converted to a lease.
						(2)Other claims
				extinguishedAll mining
				claims located for uranium on Federal lands whose claimant does not apply to
				the Secretary for conversion to a lease, or whose claimant cannot make such a
				demonstration of discovery, shall become null and void by operation of law
				three years after such date of
				enactment.
						.
				
		
